Citation Nr: 1035879	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  04-43 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
hearing loss of the left ear.

2.  Entitlement to an initial compensable disability rating for 
left tympanic membrane perforation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, inter alia, granted the Veteran's 
December 2002 claims for service connection for a left ear 
hearing loss disability and a left tympanic membrane perforation, 
and assigned noncompensable ratings for each.  The Veteran's 
claims folder has been transferred to the RO in Chicago, 
Illinois.

In December 2007 and March 2009, the Board remanded this appeal 
to the RO for additional development.  The case has been returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran has Level I hearing loss in his left ear.

2.  The Veteran does not have service-connected hearing loss in 
his right ear.

3.  Perforation of the tympanic membrane has a maximum rating of 
noncompensable under applicable regulations.

4.  The Veteran's service-connected left tympanic membrane 
perforation does not involve marked interference with employment 
or frequent periods of hospitalization.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for 
hearing loss of the left ear have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (2009).

2.  The criteria for an initial compensable disability rating for 
left tympanic membrane perforation have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.87, Diagnostic Code 6211 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Letters dated January 2003, July 2004, August 2005, March 2006, 
June 2008, and August 2008, provided to the Veteran before the 
July 2003 rating decision, the November 2004 statement of the 
case, the December 2006 supplemental statement of the case, and 
the July 2009 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159, since they informed the Veteran of what evidence 
was needed to establish his claim, what VA would do and had done, 
and what evidence he should provide.  The letters also informed 
the Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

The issues on appeal stem from initial rating assignments.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that an appellant's filing of a notice of 
disagreement (NOD) regarding an initial disability rating or 
effective date, such as the case here, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, 
the Court has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective date 
has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court most recently clarified in Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008), that where a service connection claim has 
been substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to any downstream initial rating and 
effective date elements.  The Court added that its decision was 
consistent with its prior decisions in Dingess, Dunlap, and 
Sanders, supra.  In this regard, the Court emphasized its holding 
in Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, section 
5103(a) notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once 
an NOD has been filed, only the notice requirements for rating 
decisions and statements of the case (SOCs) described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further communications 
with the appellant, including as to what "evidence [is] 
necessary to establish a more favorable decision with respect to 
downstream elements ...."  Id.  The Board notes that the Veteran 
was provided with notice consistent with Dingess in June 2008.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in December 2007, 
instructed the AOJ to provide the Veteran with notice consistent 
with Dingess, 19 Vet. App. 473 (2006); schedule the Veteran for a 
local hearing before a hearing officer; provide the Veteran with 
VA Compensation and Pension (C&P) examinations of his left ear 
hearing loss and his perforated left ear tympanic membrane; and, 
if its determination remained unfavorable to the Veteran, issue a 
new supplemental statement of the case.  In March 2009, the Board 
instructed the AOJ to ensure that all necessary notification and 
development is fully satisfied; reschedule the Veteran's hearing 
at the RO, and include a copy of notice to the Veteran in the 
record; reschedule C&P examinations of his left ear hearing loss 
and his perforated left ear tympanic membrane, and include a copy 
of notice to the Veteran in the record; and, if its determination 
remained unfavorable to the Veteran, issue a new supplemental 
statement of the case.  The Board finds that the AOJ has complied 
with those instructions.  It provided the Veteran with notice 
consistent with applicable regulations, including Dingess; sent 
the Veteran notice of the scheduled times of his local hearing 
and C&P examinations; and issued new supplemental statements of 
the case, most recently in August 2009.  The Veteran failed to 
report for the scheduled hearing and examinations.  In Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994), the Court noted that VA is 
required only to mail notice to the latest address of record in 
order for the presumption of regularity to attach.  In addition, 
according to VA regulation, notification for VA purposes is 
written notice sent to the claimant's last address of record.  38 
C.F.R. § 3.1(q).  In the normal course of events, it is generally 
the veteran's burden to keep VA apprised of his whereabouts. If 
he does not do so, VA is not obligated to "turn up heaven and 
earth to find him." Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, and VA treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance; the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis:  An Initial Compensable Disability Rating for Hearing 
Loss of the Left Ear

Evaluations of unilateral hearing loss range from non-compensable 
to 10 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in conjunction 
with the average hearing threshold, as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The Rating Schedule establishes 11 
auditory acuity Levels, designated from Level I for essentially 
normal hearing acuity through Level XI for profound deafness.  In 
situations where service connection has been granted only for 
hearing loss involving one ear, and the veteran does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  38 U.S.C.A. 
§ 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.14, 4.85(f).  In such 
situations, a maximum 10 percent evaluation is assignable for 
hearing loss when the service-connected ear is at Levels X or XI.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d). 
 
If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R § 3.383.  38 C.F.R. § 4.85(f).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e). 
 
38 C.F.R. § 4.86(a) specifies that when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a). 
 
In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Veteran contends in his September 2003 notice of disagreement 
that his left ear "is deaf and can't be repaired."

VA provided the Veteran with a compensation and pension (C&P) 
examination of his left ear in May 2003.  The examiner, an 
audiologist, reviewed the claims file.  She noted that the 
Veteran's service treatment records showed that he had normal 
hearing bilaterally at enlistment in 1965, and that he scored 
15/15 on a whisper test-the only hearing test that he completed 
at discharge from service-in 1969.  The Veteran reported that 
six-inch guns were fired by his left ear during service, 
resulting in decreased hearing and intermittent drainage.  On 
examination, the Veteran had Pure Tone thresholds, in decibels, 
of 60, 50, 35, 45, and 50, for the frequencies 500 Hertz, 1000 
Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, respectively.  His 
average pure tone threshold was 45 in the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent in 
the left ear.  The examiner diagnosed the Veteran with mild to 
moderate conductive hearing loss in the left ear.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, her 
medical findings constitute competent medical evidence.

Because the Veteran's audiological examination was conducted by a 
competent clinician who fully described the functional effects 
caused by a hearing disability in her report, as recounted above, 
the Board finds that the Veteran's hearing examination was 
adequate.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Moreover, the VA examiner considered the Veteran's claims file 
and medical history in the report.  Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

The Board further finds that the VA examiner's medical findings 
are credible, based on their internal consistency and the VA 
examiner's duty to offer truthful opinions.  Consequently, the 
Board assigns considerable probative value to the VA examiner's 
report.

VA provided the Veteran with another C&P examination of his left 
ear in June 2003, pertaining to diseases of the ear.  The 
examiner reviewed the claims file.  The Veteran reported that, 
during service, a gun was fired next to his left ear, resulting 
in severe hearing loss, bleeding, and discomfort.  He further 
reported that his hearing in his left ear never returned.  The 
Veteran denied any post-service noise exposure.  He further 
reported that he had never sought evaluation by an ear, nose, and 
throat doctor for correction of his left ear problem.  The VA 
examiner found that the Veteran's audiogram-most likely the one 
administered in May 2003-revealed a mild sensorineural hearing 
loss bilaterally, with a significant conductive component in the 
left ear, with good discrimination scores bilaterally.

Applying the results for the Veteran's service-connected left ear 
from the May 2003 VA examination to Table VI yields a Roman 
numeral value of I for the left ear.  Where, as here, impaired 
hearing is service-connected in only one ear, in order to 
determine the percentage evaluation from Table VII, the non-
service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  
Applying these values to Table VII, the Board finds that the 
Veteran's left ear hearing loss is properly evaluated as 
noncompensable (0 percent disabling).  38 C.F.R. § 4.85.

The Veteran is competent to observe, as he stated in his 
September 2003 notice of disagreement, that his left ear has been 
deaf ever since service.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994) ("Competent lay evidence" is evidence provided by a 
person who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)

In addition to evaluating competence, the Board has a duty to 
assess the credibility of the evidence of record.  Smith v. 
Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Although the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence of the in-
service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006)-the Board may discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Board finds that the credibility of the Veteran's statement 
that he has experienced deafness in his left ear ever since a 
shooting incident in service is outweighed by the evidence of 
record to the contrary.  The Veteran's service treatment records 
show that he scored a perfect 15/15 on hearing tests of his left 
ear at separation from service in November 1969.  Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence 
has greater probative value than subsequently reported history).

The Board also ascribes greater probative weight to the VA 
examiner's findings regarding the extent of the Veteran's left 
ear hearing loss than to the Veteran's contention that his left 
ear hearing loss is worse than determined on examination, because 
the VA examiner's determinations are based on greater medical 
knowledge and experience, as well as on objective testing.  
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In light of the age of the most recent audiological testing of 
record, VA has made multiple attempts to schedule the Veteran for 
a new C&P examination.  Regrettably, despite numerous 
opportunities, the Veteran has consistently failed to appear at 
his scheduled examinations.  See, e.g., missed examinations dated 
April 2006, June 2008, and July 2009.  Under VA regulations, it 
is incumbent upon the Veteran to submit to a VA examination if he 
is applying for, or in receipt of, VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He 
must be prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  Where, as here, a claimant 
fails to report for an examination scheduled in conjunction with 
an original compensation claim, the claim shall be rated based on 
the evidence of record.  See 38 C.F.R. § 3.655(b); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (the duty to assist 
in the development and the adjudication of a claim is not a one-
way street).

Consequently, the preponderance of the evidence is against a 
compensable disability rating for the Veteran's left ear hearing 
loss.  The results of record do not provide a basis for assigning 
a compensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In reaching this determination, the Board has considered whether, 
under Fenderson, a higher rating might be warranted for any 
period of time during the pendency of this appeal.  Fenderson, 12 
Vet. App. 119.  There is no evidence that the Veteran's left ear 
hearing loss has been persistently more severe than the extent of 
disability contemplated under the assigned noncompensable rating 
at any time during the period of this initial evaluation.  
Accordingly, the claim for a compensable initial rating is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered the issue of whether the Veteran's 
left ear hearing loss presents an exceptional or unusual 
disability picture, as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The governing norm in an exceptional case 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1) (2009).  In this case, the most probative evidence 
of record does not show that the Veteran's service-connected left 
ear hearing loss has either resulted in frequent hospitalizations 
or marked interference with employment.  Indeed, in June 2003, 
the Veteran told a VA examiner that he had never sought 
evaluation by an ear, nose, and throat doctor for correction of 
his left ear problem.

Analysis:  An Initial Compensable Disability Rating for Left 
Tympanic Membrane Perforation

Perforation of the tympanic membrane is rated as noncompensable.  
38 C.F.R. § 4.87, Diagnostic Code 6211.

The Veteran contends in his September 2003 notice of disagreement 
that his left ear "can't be repaired."

VA provided the Veteran with a C&P examination of his left ear in 
June 2003, pertaining to diseases of the ear.  The examiner 
reviewed the claims file.  The Veteran reported that, during 
service, a gun was fired next to his left ear, resulting in 
severe hearing loss, bleeding, and discomfort.  He further 
reported that he had never sought evaluation by an ear, nose, and 
throat doctor for correction of his left ear problem.  On 
examination, including microscopic visualization of the left 
tympanic membrane, the VA examiner found a large retraction 
pocket without cholesteatoma, with total absence of the incus, 
and attachment of a very thin tympanic membrane to the stapes 
capitulum.  A ragged perforation was found to exist in the 
retraction pocket in its inferior aspect.  The examiner diagnosed 
the Veteran with a perforation, retraction pocket, and ossicular 
discontinuity of the left ear.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, her 
medical findings constitute competent medical evidence.

As noted above, VA has made multiple attempts to schedule the 
Veteran for a new C&P examination.  Regrettably, despite numerous 
opportunities, the Veteran has consistently failed to appear at 
his scheduled examinations.  See, e.g., missed examinations dated 
April 2006, June 2008, and July 2009.  Under VA regulations, it 
is incumbent upon the Veteran to submit to a VA examination if he 
is applying for, or in receipt of, VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He 
must be prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  Where, as here, a claimant 
fails to report for an examination scheduled in conjunction with 
an original compensation claim, the claim shall be rated based on 
the evidence of record.  See 38 C.F.R. § 3.655(b); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (the duty to assist 
in the development and the adjudication of a claim is not a one-
way street).

Because a noncompensable rating is the maximum allowable under 
applicable regulations for the Veteran's left tympanic membrane 
perforation, an initial compensable rating is not for 
application.  38 C.F.R. § 4.87, Diagnostic Code 6211.

In reaching this determination, the Board has considered whether, 
under Fenderson, a higher rating might be warranted for any 
period of time during the pendency of this appeal.  Fenderson, 12 
Vet. App. 119.  There is no evidence that the Veteran's left 
tympanic membrane perforation has been persistently more severe 
than the extent of disability contemplated under the assigned 
noncompensable rating at any time during the period of this 
initial evaluation.  Accordingly, the claim for a compensable 
initial rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

The Board has also considered the issue of whether the Veteran's 
left tympanic membrane perforation presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R § 
3.321(b)(1) (2009).  In this case, the most probative evidence of 
record does not show that the Veteran's service-connected left 
tympanic membrane perforation has either resulted in frequent 
hospitalizations or marked interference with employment.  Indeed, 
in June 2003, the Veteran told a VA examiner that he had never 
sought evaluation by an ear, nose, and throat doctor for 
correction of his left ear problem.




ORDER

An initial compensable rating for hearing loss of the left ear is 
denied.

An initial compensable rating for left tympanic membrane 
perforation is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


